DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carazo et al. (US 2003/0102774) in view of Kim et al. (US 2013/0127299), Vilkomerson et al. (US 2015/0044386), and Pelrine et al. (US 2012/0169184).
With respect to claim 1, Carazo et al. discloses a voltage transformer (Figs 6 and 7) comprising a beam or membrane made of a first material (item 65 and 150) having a resonance frequency in the range from 1 Hz to 1,000 Hz (this is a functional recitation that does not further limit the structural features of the apparatus) and comprising on said beam or membrane a stack successively comprising: a first electrode (item 242 and 142); a first piezoelectric layer (items 240 and 140) made of a second material (Figs 6 and 7); a second electrode (item 251 and 101); a second piezoelectric layer (item 250 and 102) made of a third material identical to the second material or different from the second material (Figs 6 and 7); and a third electrode (items 252 and 103).
Carazo et al. does not disclose that the beam or membrane is made of a first polymer material; or that the first piezoelectric layer is made a polymer material; or that the second 
Vilkomerson et al. teaches a piezoelectric device in which the beam or membrane is made of a first polymer material (Paragraph 49).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the polymeric material of Vilkomerson et al. with the device of Carazo et al. as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
Kim et al. teaches a piezoelectric device in which the first piezoelectric layer is made a polymer material or that the second piezoelectric layer is made of a polymer material (Paragraph 27).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the polymeric piezoelectric materials of Kim et al. with the device of Carazo et al. for the benefit making control of size easier (Paragraph 27), and as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
Pelrine et al. teaches a piezoelectric device (Figs 2K-2M) in which the beam or membrane is fastened by one of its longitudinal ends to a support.
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the support of Pelrine et al. with the device of Carazo et al. for the benefit of providing a rigid mounting portion for the piezoelectric element (Paragraph 114 of Pelrine et al.).
With respect to claim 2, the combination of Carazo et al. Kim et al., Vilkomerson et al., and Pelrine et al. discloses the transformer of claim 1. Kim et al. discloses that the first polymer 
With respect to claim 3, the combination of Carazo et al. Kim et al., Vilkomerson et al., and Pelrine et al. discloses the transformer of claim 1. Vilkomerson et al. discloses that the first polymer material is polyethylene naphthalate or polyethylene terephthalate (Paragraph 49).
With respect to claim 4, the combination of Carazo et al. Kim et al., Vilkomerson et al., and Pelrine et al. discloses the transformer of claim 1. Kim et al. discloses that the second and third polymer materials comprise polyvinylidene fluoride and/or at least one copolymer of polyvinylidene fluoride, including a polymer selected from the group comprising polyvinylidene fluoride, poly(vinylidene fluoride - trifluoro-ethylene), poly(vinylidene fluoride - tetrafluoroethylene), and a mixture of at least two of these polymers (Paragraph 27).
With respect to claim 6, the combination of Carazo et al. Kim et al., Vilkomerson et al., and Pelrine et al. discloses the transformer of claim 1. Carazo et al. discloses that the second polymer material and the third polymer material are identical and the thickness of the first layer is different from the thickness of the second layer (Figs 6 and 7).
With respect to claim 7, the combination of Carazo et al. Kim et al., Vilkomerson et al., and Pelrine et al. discloses the transformer of claim 1. With respect to the language “wherein the beam or membrane has a length in the range from 1 mm to 100 mm and a thickness in the range from 50 µm to 200 µm, and wherein the first and second layers have a thickness in the range from 1 µm to 50 µm”, it has been held that a mere change in relative dimensions is obvious (Gardner v. TEC Systems, Inc., 220 USPQ 777).
With respect to claim 8, the combination of Carazo et al. Kim et al., Vilkomerson et al., and Pelrine et al. discloses the transformer of claim 1. Carazo et al. discloses that he stack further 
With respect to claim 9, the combination of Carazo et al. Kim et al., Vilkomerson et al., and Pelrine et al. discloses the transformer of claim 8. Kim et al. discloses that the fourth polymer material comprises polyvinylidene fluoride and/or at least one copolymer of polyvinylidene fluoride, including a polymer selected from the group comprising polyvinylidene fluoride, poly(vinylidene fluoride - tri fluoro ethylene), poly(vinylidene fluoride - tetra fluoro ethylene), and a mixture of at least two of these polymers (Paragraph 27).
With respect to claim 10, the combination of Carazo et al. Kim et al., Vilkomerson et al., and Pelrine et al. discloses the transformer of claim 8. Carazo et al. discloses means of application of a first voltage between the fourth electrode and the first electrode and between the fourth electrode and the second electrode and comprising means for recovering a second voltage between the third electrode and the second electrode (Figs 6 and 7).
With respect to claim 11, the combination of Carazo et al. Kim et al., Vilkomerson et al., and Pelrine et al. discloses the transformer of claim 8. Carazo et al. discloses that the stack further successively comprises, between the third layer and the second electrode, a fifth electrode and a fourth piezoelectric layer made of a fifth polymer material (Figs 6 and 7).
With respect to claim 12, the combination of Carazo et al. Kim et al., Vilkomerson et al., and Pelrine et al. discloses the transformer of claim 11. Kim et al. discloses that the fifth polymer material comprises polyvinylidene fluoride and/or at least one copolymer of polyvinylidene fluoride, including a polymer selected from the group comprising polyvinylidene fluoride, poly(vinylidene fluoride - tri fluoro ethylene), poly(vinylidene fluoride - tetra fluoro ethylene), and a mixture of at least two of these polymers (Paragraph 27).
With respect to claim 13, the combination of Carazo et al. Kim et al., Vilkomerson et al., and Pelrine et al. discloses the transformer of claim 11. Carazo et al. discloses means of application of a first voltage between: the first electrode and the fourth electrode; the fifth electrode and the fourth electrode; and the fifth electrode and the second electrode, and comprising means for recovering a second voltage between the third electrode and the second electrode (Figs 6 and 7).
With respect to claim 14, the combination of Carazo et al. Kim et al., Vilkomerson et al., and Pelrine et al. discloses the transformer of claim 1. Carazo et al. discloses an element having a controllable stiffness in contact with the stack or in contact with the beam or membrane (Figs 6 and 7).
With respect to claim 15, the combination of Carazo et al. Kim et al., Vilkomerson et al., and Pelrine et al. discloses the transformer of claim 14. Carazo et al. discloses that the element having a controllable stiffness comprises a fifth piezoelectric layer (item 108) made of sixth material (Fig 7). Kim et al. discloses that the sixth material is a polymer material (Paragraph 27).
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837